DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Response to Amendment
Claims 1, 20, and 35 have been amended. Claims 49-51 have been newly added. Claims 1, 20, 35-36, and 49-51 are pending.
In response to the amendments to the claims, the objections thereto that were presented in the previous action (Non-Final Rejection filed on 17 March 2021) have been withdrawn, as has been the rejection of claim 20 under 35 USC 112.

Response to Arguments
Applicant’s arguments, see Remarks, filed 17 June 2021, with respect to the rejection of claim 1 under 35 USC 103 have been fully considered and are persuasive (Remarks, p. 4, last two lines through p. 5, lines 1-6). The rejection of claim 1 has been withdrawn. 
Regarding the double patenting rejections of the previous action (p. 6), the examiner requested from Applicant’s representative, Mr. Charles P. Wakefield, timely filed terminal disclaimers during phone calls on 5 and 10 August 2021, as the current amendments do not overcome the rejections. However, as of 16 August 2021, no terminal disclaimer has been submitted.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
REJECTION 1
10,442,748 B2 (reference document).
The claim 2 of the reference document claims a method for recovering a composition enriched in 3-hydroxypropionic acid from an aqueous fermentation broth comprising 3-hydroxypropionic acid and/or salts thereof (claim 1) comprising the steps of:
providing the aqueous fermentation broth having a pH of from about 2.5 to about 4.5 (claim 2); comprising 3-hydroxypropionic acid and/or salts thereof and a total sulfate ion and phosphate ion concentration (claim 1);
acidifying the fermentation broth to lower the pH to from about 1 to about 3 to form an aqueous solution comprising 3-hydroxypropionic acid (claim 1);
reducing the total sulfate ion and phosphate ion concentration of the aqueous solution to produce a reduced ion aqueous solution comprising 3-hydroxypropionic acid (claim 1);
distilling the reduced ion aqueous solution at a pH of from about 1 to about 3 by applying vacuum and heat to the reduced ion aqueous solution to form an aqueous distillation product comprising 3-hydroxypropionic acid (claim 1); and
recovering the aqueous distillation product comprising 3-hydroxypropionic acid, wherein the aqueous distillation product comprises less than five parts by weight acrylic acid per one hundred parts by weight 3-hydroxypropionic acid present (claim 1).
Regarding the claimed pH range, it has been held that obviousness exists where the claimed ranges overlap or lie inside ranges disclosed by the prior art. See MPEP 2144.05 (I).
While claim 2 of the reference document does not recite the claimed fermentation broth comprising from about 60 to about 150 grams of 3-hydroxypropionic acid equivalents per liter of broth, this limitation would have been prima facie obvious in view of claim 10 of the reference document.
Regarding dependent claims:

Claim 20 would be prima facie obvious in view of claim 15 of US 10,442,749 B2.
Claim 49 would have been prima facie obvious in view of claim 2.
Claim 50 would have been prima facie obvious in view of claim 13.
Claim 51 would have been prima facie obvious in view of claim 9.

REJECTION 2
Claim 1 rejected on the ground of nonstatutory double patenting as being unpatentable over claim 16 of U.S. Patent No. 10,442,749 B2 (reference document).
Claim 16 recites a method for recovering a composition enriched in 3-hydroxypropionic acid from an aqueous fermentation broth comprising 3-hydroxypropionic acid and/or salts thereof (claim 1) comprising the steps of:
providing the aqueous fermentation broth having a pH of from about 2 to about 8 comprising: 3-hydroxypropionic acid and/or salts thereof, and sulfate ions and phosphate ions (claim 1), wherein the concentration of 3-hydroxypropionic add and/or salts thereof in the fermentation broth is from about 30 to about 200 grams of 3-hydroxypropionic acid equivalents per liter of broth (claim 16) having a pH of from about 2 to about 8 (claim 1);
acidifying the fermentation broth to lower the pH to from about 1 to about 3 to form an aqueous solution comprising 3-hydroxypropionic acid (claim 1);
reducing the total sulfate ion and phosphate ion concentration of the aqueous solution to produce a reduced ion aqueous solution comprising 3-hydroxypropionic acid (claim 1)
distilling the reduced ion aqueous solution at a pH of from about 1 to about 3 by applying vacuum and heat to the reduced ion aqueous solution to form an aqueous distillation product comprising 3-hydroxypropionic acid (claim 1); and

Regarding the limitations of a fermentation broth comprising from about 60 to about 150 grams of 3-hydroxypropionic acid equivalents per liter of broth and having a pH of from about 2 to about 5, it has been held that obviousness exists where the claimed ranges overlap or lie inside ranges disclosed by the prior art. See MPEP 2144.05 (I). In addition, the claimed pH range would have been prima facie obvious in view of claim 9 of the reference document.
Regarding dependent claims: 
Claim 20 would have been prima facie obvious in view of claim 15.
Claim 49 would have been prima facie obvious in view of claim 9.
Claim 50 would have been prima facie obvious in view of claim 1, step (d).
Claim 51 would have been prima facie obvious in view of claim 16. 

Claim Objections
Claims 35 and 36 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter:  
A thorough search for pertinent prior art did not locate any prior art that discloses or suggests the invention recited in claims 35-36. The concept of a method for recovering a composition enriched in 
(a) providing the fermentation broth comprising from about 60 to about 150 grams of 3-hydroxypropionic acid equivalents per liter of broth and having a pH of from about 2 to about 5 comprising:
3-hydroxypropionic acid and/or salts thereof, and
a total sulfate ion and phosphate ion concentration;
(b) acidifying the fermentation broth to lower the pH to from about 1 to about 3 to form an aqueous solution comprising 3-hydroxypropionic acid;
(c) reducing the total sulfate ion and phosphate ion concentration of the aqueous solution to produce a reduced ion aqueous solution comprising 3-hydroxypropionic acid;
(d) distilling the reduced ion aqueous solution at a pH of from about 1 to about 3 by applying
vacuum and heat to the reduced ion aqueous solution to form an aqueous distillation product comprising 3-hydroxypropionic acid; and
(e) recovering the aqueous distillation product comprising 3-hydroxypropionic acid at a concentration of at least twenty percent by weight of the aqueous distillation product and wherein the aqueous distillation product comprises less than five parts by weight acrylic acid per one hundred parts by weight 3-hydroxypropionic acid present; 
further comprising (f) recovering a distillation bottom stream from distilling step (d), the distillation bottom stream comprising from about 5 percent to about 20 percent 3-hydroxypropionic acid of the total amount of the 3-hydroxypropionic acid present in the reduced ion aqueous solution of step (c);
(g) applying vacuum and heat to the distillation bottom stream; and

The closest prior art is regarded to be Yoshida et al. (JP2013023481A, submitted as a foreign reference on 17 March 2021), which discloses a method for obtaining an aqueous solution of 3-hydroxypropionic acid ([0041]), cells and the calcium sulfate are removed by filtration ([0053]) (i.e. reducing the total sulfate ion and phosphate ion concentration), performing a second evaporation ([0052]) (analogous to the claimed distillation), and recovering a solution with a 3-hydroxypropionic acid concentration of up to 95% by mass ([0050]). Yoshida further teaches a further evaporation of an obtained bottom liquid at reduced pressure and increased temperature (i.e. recovering a distillation bottom stream; applying vacuum and heat) and recovering a 3HP solution that is 69% 3HP by mass ([0053]). However, Yukata is silent regarding the amount of 3HP contained in the bottoms liquid relative to the amount of 3HP in the solution prior to evaporation, and Yoshida provides no suggestion that the bottom liquid evaporated during the second evaporation step should have less than about 20 percent of the 3HP present prior to the start of the first evaporation step.
Other close prior art, Edlauer et al. (AT 508663 A4, submitted as a foreign reference on 17 March 2021), discloses a method for the preparation of hydroxycarboxylic acids by fermentation and purification of desired acids from a fermentation solution (p. 1/10, “The present . . .”), including 3-hydroxypropionic acid (hereinafter “3-HP”) (p. 2/10, “The acids which . . .”), in which a fermentation broth having a pH of 3.0 (p. 3/10, last line) comprising the species to be isolated, which is lactic acid in the examples (i.e., p. 4/10, “The lactic acid . . ."; p. 6/10, example 3, etc.), has its pH adjusted (i.e. acidified) to 2.2 (p. 4/10, lines 5-6) prior to a distillation step (p. 4/10, “The lactic acid . . .", line 4). Edlauer also teaches a subsequent evaporation step (p. 4/10, lines 4-6). However, this step is not recited Edlauer teaches a method that is directed in particular to lactic acid (p. 2/10, “The acids”), it would not have been prima facie obvious to apply the particulars of the method of Edlauer to the method directed toward the 3-hydroxypropionic acid solution of Yoshida with respect to concentrations of 3HP during evaporation. Lastly, since Edlauer is directed toward a method for purifying lactic acid, this reference cannot directly address the claimed relative concentrations in an obtained product of acrylic acid and 3-hydroxypropionic acid. 
The above-cited prior arts, whether alone or in combination, provide no teaching or suggestion which would have led the skilled practitioner to arrive at the claimed method.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, In Suk Bullock can be reached on 571-272-5954. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/GABRIEL E GITMAN/Examiner, Art Unit 1772                                                                                                                                                                                                        
/JONATHAN MILLER/Primary Examiner, Art Unit 1772